COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER


Appellate case name:      Xiaodong Li v. DDX Group Investment, LLC d/b/a Dong Ting
                          Chinese Restaurant

Appellate case number:    01-12-00405-CV

Trial court case number: 2009-79589

Trial court:              125th District Court of Harris County

       The District Court Clerk is ORDERED to file a supplemental clerk’s record in this Court
that contmns all filings--including all orders and judgments from the trial court--between
October 27, 2008 and March 3, 2009, inclusive, for trial court case number 2007-76928. Tex. R.
App. P. 34.5(c).
        The supplemental clerk’s record is to be filed this Court by November 7, 2012
      The cost of preparing this record will be assessed as part of the costs of this appeal upon
ssuance of this Court’s judgment.
       It is so ORDERED.

Judge’s signature: /s/Laura C. Higley
                 [-¢1 Acting individually   [] Acting for the Court


Date: October 30, 2012